DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3-7, 12, 22, 26-28, 31-34 and 47-50 are objected to because of the following informalities:  In claim 1, line 21, “a flow of current” should read “the flow of current” as “a flow of electrical current” is already mentioned in line 8.  In claim 1, line 22, “an electrode arrangement” should read “the electrode arrangement” as “an electrode arrangement” is already mentioned in line 6.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7, 12, 22, 26-28, 31-32 and 47-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US 2006/169647 A1) as submitted on Applicant's Information Disclosure Statement on 7 August 2020, in view of Grannersberger (US 6391167 B1), in further view of Sadler (US 5807473 A) as submitted on Applicant's Information Disclosure Statement on 8 April 2020 and in further view of Jackson (US 4561955 A) as submitted on Applicant's Information Disclosure Statement on 7 August 2020.
In regards to claim(s) 1, Doyle discloses a biocide-generating device for inhibiting bio-fouling within a water system, the biocide-generating device comprising a housing (Fig. 1a, 100) defining a first chamber (main compartment holding the electrodes 120) and a second chamber (upper compartment 175; [42]; see Fig. 1b), the housing including a water inlet (Fig. 2, 150) for receiving water from the water system into the first chamber and a water outlet (170) for outputting water containing biocide to the water system ([36]); an electrode arrangement including first and second electrodes (120; interleaved plates; 200) for establishing a flow of electrical current between first and second electrodes of the electrode arrangement for generating the biocide in the water within the first chamber electrolytic cell ([37]), the electrical power circuit being integrated with a printed circuit board ([37], [45]) and positioned within the second chamber (Fig. 2). The housing has a construction including a thermally conductive material (heat sink member 130) and the device is configured such that heat generated in the second chamber is transferred to the water flowing in the first chamber ([43]) through a base wall (so called concomitant section of the wall of the electronics compartment 190; [47]).  Doyle discloses the housing (100) has a main housing body (100; Fig. 1b) wherein the top part is open for receiving the upper compartment (175), which is a mounted housing cover.  Doyle discloses the electrolytic plates 120 are in electrical communication with the electronics package 200 ([45]) and thus necessarily must go through the concomitant wall as terminal posts (see exploded view of Fig. 1b, the tabs of the electrolytic plates must connect to the electronics package 200) connecting directly to the circuit board.  This necessary connection is a mechanical coupling to the housing cover.
However, Doyle does not explicitly disclose wherein the housing cover is removable.
Grannersberger pertains to a water chlorinator (abstract) and is therefore in the same field of endeavor as Doyle.  Grannersberger discloses a removable housing cover (Fig. 1; abstract) wherein the housing cover also comprises terminal posts (8,9; Fig. 1).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Doyle with Grannersberger’s removable function as such would allow for maintenance while allows the housing body to remain inline in the system and is a customary practice in the art yielding predictable results. See MPEP 2141 III (A).
However, Doyle in view of Grannersberger does not explicitly disclose wherein the current source is located with the electronics package/compartment.
Sadler pertains to an electrolytic water treatment device (abstract) and is therefore in the same field of endeavor as Doyle and Grannersberger.  Sadler discloses a power generator (5; col. 3, lines 41-54) that is in direct communication with the controller (6; Fig. 1). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Doyle in view of Grannersberger with Sadler’s generator being in the electronics package because the controller and 
However, Doyle in view of Grannersberger and Sadler does not explicitly disclose the base wall (concomitant wall) is made of metal.
Jackson pertains to electrolytic chlorine apparatus (abstract) and is therefore in the same field of endeavor as Doyle, Grannersberger and Sadler.  Jackson discloses that a heat conductive member is a metal arm (claim 1).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Doyle in view of Grannersberger and Sadler with Jackson’s metal material for the concomitant wall because both Jackson and Doyle require heat transfer from electronic components to the water being treated and flowed and choosing metal material for the base wall would achieve this purpose.
In regards to claim(s) 3, Doyle discloses a voltage reversing circuit (claim 8).
In regards to claim(s) 6, Doyle does not explicitly disclose a DC-DC converter.
Grannersberger discloses a DC-DC converter (Fig. 3; col. 3, lines 40-64).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Doyle with Grannersberger’s converter because Grannersberger teaches such allows for regulation of both current and voltage (Grannersberger; col. 4, lines 1-11).
In regards to claim(s) 7, Doyle discloses the main housing body is made of any suitable material with sufficient durability in the highly chlorinated environment ([35]).  Since all materials have a necessary thermal conductivity, this meets the instant claim limitation.
In regards to claim(s) 12, Doyle discloses the heat sink member (130; Fig. 1b) has a plurality of fins (two fins on each side of “U” shaped member and one member near the inlet and the other near the outlet; Fig. 2).
In regards to claim(s) 22, Doyle’s electrolytic plates are mechanically connected to the upper compartment and thus provide a heat transfer path.
In regards to claim(s) 26, Doyle discloses the printed circuit board and the power circuit ([37]; [45]) are integrated within the second chamber (upper compartment 175).
8,9) connected to the printed circuit board are heat sinks and heat sink paths to electrolytic plates.
In regards to claim(s) 31, Doyle’s electrolytic plates (120) are interleaved and fit within the chamber (Fig. 1b).  Moreover, it is apparent from Doyle that the electrical power circuit is located less than 2 feet from the first and second electrodes (see the figures).  
In regards to claim(s) 32, device of Doyle also includes a flow sensor ([45]) wherein the controller is capable of varying the magnitude of the current dependent on the flow.
In regards to claim(s) 47, Jackson discloses steel (col. 1, lines 38-41).
In regards to claim(s) 48, Jackson discloses the pipe is surround by an aluminum sleeve (16; Fig. 1).  In order for Jackson to properly operate, the electrodes (4 and 6) within the tube 10 protected by the metal sleeve 16 are connected by conductors 3 and 5 (col. 2, lines 11-52); these conductors must necessarily be insulated from the sleeve to operate and not short out.
In regards to claim(s) 49, Grannersberger discloses the housing cover is attached by screw-on mechanism (Fig. 1).  However, Sadler discloses bolt-holes for fasteners to assemble a housing (Fig. 3).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the fastener set-up of Sadler because such is taught in the art and would provide predictable results.  See MPEP 2141 III (A).
In regards to claim(s) 50, Doyle’s electrolytic plates are mechanically connected to the upper compartment and thus provide a heat transfer path.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle in view of Grannersberger and view of Sadler, and in further view of Green (US 3241512 A) as submitted on Applicant's Information Disclosure Statement on 8 April 2020.
In regards to claim(s) 4, Doyle in view of Grannersberger and Sadler does not explicitly disclose an isolation circuit electrically isolated from an external power source.
Green pertains to anti-fouling apparatus (col. 1, lines 9-20) and is therefore in the same field of endeavor as Doyle, Grannersberger and Sadler.  Green discloses isolating the ground of the electrolytic power source from any other circuits within the boat (col. 1, lines 41-48).  It would have been obvious to .
Claims 5 and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle in view of Grannersberger and view of Sadler, and in further view of Brochu (US 20130068631 A1).
In regards to claim(s) 5 and 33-34, Doyle in view of Grannersberger and Sadler does not explicitly disclose a temperature sensor and wherein the controller reduces or terminates power based upon the temperature sensor.
Brochu pertains to an electrolytic sanitizing system (abstract) and is therefore in the same field of endeavor as Doyle, Grannersberger and Sadler.  Brochu discloses a temperature sensor within the housing ([168]-[169]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Doyle in view of Grannersberger and Sadler with Brochu’s temperature sensor because Brochu teaches such allows for the power level to be adjusted based on the temperature of the system (Brochu, [170]).  Brochu discloses controlling the concentration and the flow through the cell as well ([172]; Fig. 1).
Claims 39-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle in view of Brochu.
In regards to claim(s) 39-42, Doyle discloses a biocide-generating device for inhibiting bio-fouling within a water system, the biocide-generating device comprising a housing (Fig. 1a, 100) defining a first chamber (main compartment holding the electrodes 120) and a second chamber (upper compartment 175; [42]; see Fig. 1b), the housing including a water inlet (Fig. 2, 150) for receiving water from the water system into the first chamber and a water outlet (170) for outputting water containing biocide to the water system ([36]); an electrode arrangement including first and second electrodes (120; interleaved plates; [36]) positioned in the first chamber for generating biocide in the water within the first chamber; and an electrical power circuit (200) for establishing a flow of electrical current between first and second electrodes of the electrode arrangement for generating the biocide in the water within the first chamber electrolytic cell ([37]), the electrical power circuit being integrated with a printed circuit board ([37], [45]) and positioned within the second chamber (Fig. 2). The housing has a construction including a thermally 130) and the device is configured such that heat generated in the second chamber is transferred to the water flowing in the first chamber ([43]) through a base wall (so called concomitant section of the wall of the electronics compartment 190; [47]).  Doyle discloses the housing (100) has a main housing body (100; Fig. 1b) wherein the top part is open for receiving the upper compartment (175), which is a mounted housing cover.
However, Doyle does not explicitly disclose a temperature sensor and wherein the controller reduces or terminates power based upon the temperature sensor and/or determines a flow value.
Brochu pertains to an electrolytic sanitizing system (abstract) and is therefore in the same field of endeavor as Doyle.  Brochu discloses a temperature sensor within the housing ([168]-[169]); as applied to Doyle, the temperature sensor would be affected by power circuit in the upper compartment (175) of Doyle.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Doyle with Brochu’s temperature sensor because Brochu teaches such allows for the power level to be adjusted based on the temperature of the system (Brochu, [170]).  Brochu discloses controlling the concentration and the flow through the cell as well ([172]; Fig. 1), thus determining a flow value representative of water flow.  Additionally, Doyle also includes a flow sensor ([45]) wherein the controller is capable of varying the magnitude of the current dependent on the flow.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794